DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the timely art of record teaches or suggests the claimed invention of independent claims 1, 7, or 16, from which the other claims depend.
Specifically regarding independent claim 1, none of the timely art of record teaches the claimed battery module including two adjacent bus bars, said bus bar cover covering and insulating both adjacent bus bars from the outside thereof and insulating said adjacent bus bars from one another, wherein said bus bar cover includes the claimed cylindrical hollow portion exposing a coupling hole of said two bus bars, said cylindrical hollow portion extending away from a base portion, such that said cylindrical shape of the hollow portion is inclined relative to the upper surface of the base portion. 
Specifically regarding independent claim 7, none of the timely art of record teaches the claimed battery module including two adjacent bus bars, said bus bar cover covering and insulating both adjacent bus bars from the outside thereof and insulating said adjacent bus bars from one another, wherein said bus bar cover includes the claimed cylindrical hollow portion exposing a coupling hole of said two bus bars, said cover including said pivoting wing portion pivotably connected to said base portion to cover each end portion of the first and second bus bars.
Specifically regarding independent claim 16, none of the timely art of record teaches the claimed battery module including two adjacent bus bars, said bus bar cover covering and insulating both adjacent bus bars from the outside thereof and insulating said adjacent bus bars from one another, wherein said bus bar cover includes the claimed cylindrical hollow portion exposing a coupling hole of said two bus bars, said cover including a hinge portion supporting a pivoting operation of the hollow portion is formed between the hollow portion and the base portion.
See also the December 7, 2020 filed Remarks and e.g. Figures 3 and 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723